UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4433


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELISHA RIGGLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cr-00124-1)


Submitted:   October 18, 2013              Decided:   October 24, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin, II, United States
Attorney, Debbie H. Stevens, Special Assistant United States
Attorney, Beaver, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elisha       Riggleman          pled        guilty     pursuant      to     a     plea

agreement to one count of threatening to kidnap and assault a

federal    officer,          in    violation          of    18    U.S.C.A.      § 115(a)(1)(B)

(West 2000 & Supp. 2013).                  On appeal, he challenges the district

court’s    decision          not    to     give       him    credit     for     acceptance        of

responsibility            under     the        Sentencing         Guidelines.             He    also

challenges       the       magistrate          judge’s      order     denying       his    motions

seeking     to       disqualify          the     Special         Assistant      United         States

Attorney.        Riggleman also claims that the district court judge

was not neutral or impartial.                     We dismiss in part and affirm in

part.

               As    the      Government         notes,          in   his    plea     agreement,

Riggleman waived his right to appeal his sentence.                                    We review

the validity of an appeal waiver de novo.                                   United States v.

Manigan,       592     F.3d       621,    626     (4th        Cir.     2010).        Where       the

Government seeks to enforce an appeal waiver, as it does in this

case,     and       did    not     breach       its        obligations       under       the    plea

agreement, we will enforce the waiver if the defendant’s waiver

was knowing and intelligent and the issues raised on appeal fall

within the scope of the agreement.                          United States v. Blick, 408

F.3d    162,     168-69      (4th    Cir.       2005).           To   determine      whether      an

appeal waiver is knowingly and intelligently entered, we examine

the    totality       of    the    circumstances,             including       the    defendant’s

                                                  2
experience,     conduct,      educational         background,      and    familiarity

with the agreement’s terms.             United States v. General, 278 F.3d

389, 400 (4th Cir. 2002).              “An appeal waiver ‘is not knowingly

or voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the

plea    agreement    during      the    Rule    11    colloquy     and    the    record

indicates that the defendant did not otherwise understand the

full significance of the waiver.’”                    United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005) (quoting United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992)).

            Riggleman waived his right to “seek appellate review

of any sentence of imprisonment or fine imposed by the District

Court, or the manner in which the sentence was determined, on

any    ground   whatsoever       including      any     ground   set     forth   in    18

U.S.C. § 3742.”           (Joint Appendix at 140).               We note that the

Government fully complied with its obligations under the plea

agreement.      Also,      the   district       court    specifically      questioned

Riggleman about the written appellate waiver and confirmed that

he understood he was waiving his right to appeal by entering the

agreement.          The    terms       of   the       waiver     were     “clear      and

unmistakable.”       See Blick, 408 F.3d at 169.                   Accordingly, we

will enforce the appeal waiver.

            Riggleman’s challenge to the district court’s decision

not to give him credit for acceptance of responsibility is a

                                            3
challenge to the manner in which his sentence was determined.

Accordingly,     because      this    issue   is    within    the    scope     of   the

enforceable appeal waiver we will not review it and dismiss the

appeal in part.

            We will also not review Riggleman’s challenge to the

magistrate      judge’s       order     denying     his    motions       seeking     to

disqualify      the    Special        Assistant     United     States      Attorney.

Federal Rules of Criminal Procedure 59(a) requires that a party

object to a magistrate judge’s determination on “any matter that

does not dispose of a charge or defense” within fourteen days

after being served with a copy of the written order or after the

oral order is stated on the record.                     Fed. R. Crim. P. 59(a).

“Failure to object in accordance with this rule waives a party's

right to review.”       Id.

            Riggleman never appealed the magistrate judge’s ruling

to   the   district     court.         Accordingly,       Riggleman      has   waived

appellate review of this issue. Id.; United States v. Schronce,

727 F.2d 91, 93–94 (4th Cir. 1984) (“We do not believe . . .

that the [Federal Magistrates] Act can be interpreted to permit

a party . . . to ignore his right to file objections with the

district     court     without    imperiling       his     right    to    raise     the

objections in the circuit court of appeals.”).                       Thus, we will

dismiss    in   part    the    appeal    based     on    Riggleman’s     failure     to

object to the magistrate judge’s order.

                                          4
           Riggleman also contends that the sentencing judge was

not neutral or impartial.           Arguably, this issue falls outside

the scope of the appeal waiver.            Nevertheless, there is nothing

in the record that supports Riggleman’s claim.                Accordingly, we

affirm in part.

           We affirm in part and dismiss in part the appeal from

the   judgment   of   conviction.     We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      5